

Exhibit 10.3
FIRST AMENDMENT
TO THE
SYNCHRONY FINANCIAL
RESTORATION PLAN

WHEREAS, Synchrony Financial (the “Company”) maintains the Synchrony Financial
Restoration Plan (the “Plan”);


WHEREAS, the Plan was previously amended and restated on July 10, 2017;


WHEREAS, the Plan Administrator (as defined in the Plan) desires to amend the
Plan to (i) clarify when a Participant’s subaccount may be reduced to pay
employment taxes, (ii) modify eligibility with respect to Plan Years beginning
on or after January 1, 2020, and (iii) change the available elections regarding
the time of distributions applicable to amounts deferred under the Plan with
respect to Plan Years beginning on or after January 1, 2020 (the “Amendment”);
and


WHEREAS, Section 8 of the Plan provides that the Plan Administrator may amend
the Plan at any time if such amendment is advisable to satisfy or conform to any
law or regulation or is administrative in nature, and the Plan Administrator has
determined that it may adopt the Amendment pursuant to the foregoing.


NOW THEREFORE, effective as of the date hereof, the Plan is amended as follows:


1.    The first sentence of Section 1(w) of the Plan (definition of “Eligible
Employee”) is hereby amended in its entirety to read as follows:


“Eligible Employee” means (i) with respect to any Plan Year that begins on or
before January 1, 2019, any employee of an Employer whose position is assigned
to Level 12 or above or any comparable role or position (including any similar
role or position if an Employer does not use the foregoing designations), and
(ii)with respect to any Plan Year beginning on or after January 1, 2020, any
employee of an Employer whose “Compensation” as defined in the Qualified Plan
exceeds the Compensation Limit.
  
2.    The penultimate sentence of Section 4(b) of the Plan is deleted.


3.    Section 4(d) is hereby added to the Plan to read as follows:


(d)    Reduction for Taxes. Amounts credited to a Participant’s subaccount under
the Plan may, at the discretion of the Company, be reduced in connection with
employment taxes being imposed on such Participant on account of his or her (i)
subaccount under the Plan or (ii) interest in any other arrangement (e.g.,
rights with respect to restricted stock units) that would be aggregated with the
Plan under Treasury


1

--------------------------------------------------------------------------------




Regulation Section 1.409A-1(c)(2), in either case, becoming nonforfeitable for
purposes of the Code, and such Employer remitting such employment taxes to the
appropriate taxing authority. To the extent any such reduction occurs, the Plan
Administrator shall determine to which subaccount(s) such reduction shall be
applied.


4.    Section 6(d) of the Plan is hereby amended in its entirety to read as
follows:


(d)    Time of Distributions. A Time and Form Election shall indicate that the
Company Amounts subject to such election (as adjusted for Earnings Equivalents
and employment taxes) shall be paid or payment shall commence, as applicable,
upon:


(i) with respect to amounts credited to a Participant’s subaccount for Plan
Years beginning on or before January 1, 2019, the later of:
 
(A)    The month following the six (6) month anniversary of the Participant’s
Separation from Service; and
(B)    The month in which the Participant attains age 65 or 70, as elected by
the Participant (the “Age Election”); and
(ii) with respect to amounts credited to a Participant’s subaccount for Plan
Years beginning on or after January 1, 2020, either:


(A)    The month following the six (6) month anniversary of the Participant’s
Separation from Service; or
(B)    The year selected by the Participant (which may be designated in any
manner determined by the Plan Administrator (such as the year the Participant
attains a specific age, a fixed number of years after the Participant attains a
specific age or any other specific date); provided, however, that, the year
selected by the Participant may not be earlier than the date that the
Participant’s Account Balance ceases to be subject to forfeiture pursuant to
Section 3 (and, for the avoidance of doubt, in no event shall a Participant be
entitled to a distribution on account of his or her election under this Section
6(d)(ii)(B) when his or her Account Balance remains subject to forfeiture). In
the case of an election under this clause (B), the Plan Administrator shall have
discretion to determine when in such year the applicable payments shall
commence.
5.    Section 15(a) is hereby amended to replace the reference to “Section 4(a)
and (b)” with “Section 4.”


IN WITNESS WHEREOF, the Plan Administrator has caused this First Amendment to be
adopted by the Company this 10th day of October 2019.
    




2

--------------------------------------------------------------------------------






By: /s/ David Casto
                        
Title: EVP, Chief Human Resources Officer
ACTIVE 245928575


3